Citation Nr: 0839053	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  05-40 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disorder on the basis of in-service incurrence.   

2.  Alternatively, entitlement to service connection for an 
acquired psychiatric disorder as secondary to a service-
connected right arm disability.  

3.  Entitlement to a disability rating higher than 10 percent 
for a right arm disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1982 to 
May 1983 and from March 1985 to September 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran testified at a Travel 
Board hearing before the undersigned Veterans Law Judge in 
July 2008.  

The veteran's claim for an increased rating for his right arm 
disorder was received by the RO in July 2003.  In the same 
July 2003 statement, it appears the veteran may be raising 
the additional issue of service connection for a right thumb 
disorder as secondary to his service-connected right arm 
disorder.  The Board may not entertain an application for 
review on appeal unless it conforms to the law.  38 U.S.C.A. 
§ 7108 (West 2002).  The RO has not fully adjudicated any 
other issue and the Board may not unilaterally take 
jurisdiction of any additional claims.  The RO should request 
the veteran to clearly indicate what additional claim, if 
any, he wishes to pursue.  The RO should then take 
appropriate action to adjudicate this claim, if the veteran 
wishes to pursue it.  In any event, no other issue, other 
than those listed on the cover page,  is before the Board at 
this time.

The Board is remanding the service connection for an acquired 
psychiatric disorder claim on a direct basis to the RO 
via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration.  But the Board 
will go ahead and decide on the merits the secondary service 
connection claim for an acquired psychiatric disorder, as 
well as the increased rating claim for his right arm.


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran's 
current depression is related his service-connected right arm 
disorder.    

2.  For the veteran's right arm disability, the medical 
evidence of record demonstrates marked deformity and loss of 
bone substance of the right ulna over 2.5 cm, sufficient for 
a higher rating. 


CONCLUSIONS OF LAW

1.  Service connection for an acquired psychiatric disorder 
as secondary to a service-connected right arm disability is 
not established.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2008).

2.  The criteria are met for a higher disability rating of 30 
percent, but no greater, for the veteran's right arm 
disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.21, 4.40, 
4.45, 4.69, 4.71a, Diagnostic Code 5211 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated in September 2003, 
September 2005, and July 2008.  Those letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
secondary service connection and increased rating claims; (2) 
informing him about the information and evidence the VA would 
seek to provide; (3) informing him about the information and 
evidence he was expected to provide.  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).   

The Board notes that for claims pending before VA on, or 
filed after, May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the 4th element requirement of 
notification to a claimant that he or she may submit any 
evidence in his or her possession that might pertain to the 
claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  Regardless, 
the September 2005 VCAA letter of record provided notice of 
this previous 4th element requirement.

Further, the Board acknowledges the RO did not provide VCAA 
notice concerning the elements of an effective date, as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  However, the July 2008 letter is sufficient in 
providing notice of the elements of a disability rating.  In 
any event, since the claim for secondary service connection 
is being denied, no disability rating or effective date will 
be assigned on this basis, so not providing additional notice 
concerning the downstream effective date element of the claim 
is moot and, therefore, at most harmless error.  
See, too, Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Consequently, a further prejudicial error analysis by way of 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is not 
required in this case.  

In addition, as to the increased rating claim, the Board 
finds that the July 2008 VCAA letter was compliant with the 
recent Court decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), in that this letter notified the veteran of 
the types of evidence and the legal criteria necessary to 
substantiate a higher rating.  In any event, the veteran and 
his representative demonstrated during the Travel Board 
hearing that they have actual knowledge of what evidence is 
required to meet the criteria for a higher rating for his 
right arm disorder.  See again, Vasquez, supra.  Overall, the 
veteran has received all required notice in this case, such 
that there is no error in the content of VCAA notice.         

With regard to the timing of VCAA notice, in Pelegrini II, 
the U.S. Court of Appeals for Veterans Claims (Court) held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, certain VCAA notice was 
provided after the initial unfavorable December 2003 rating 
decision.  However, the Federal Circuit Court and Veterans 
Claims Court have since further clarified that the VA can 
provide additional necessary notice subsequent to the initial 
AOJ adjudication, and then go back and readjudicate the 
claim, such that the essential fairness of the adjudication 
- as a whole, is unaffected because the appellant is still 
provided a meaningful opportunity to participate effectively 
in the adjudication of the claim.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (where the 
Federal Circuit Court held that a SOC or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  In fact, as a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA cured the timing notice defect by issuing compliant 
September 2005 and July 2008 notice letters and then 
readjudicating the case by way of the July 2008 SSOC.  
Therefore, because VA cured the timing error and because the 
claimant did not challenge the sufficiency of the notice, the 
Board has not erred in finding that VA complied with its duty 
to notify.  In essence, the timing defect in the notice has 
been rectified.  

With respect to the duty to assist, the RO has secured the 
veteran's relevant service treatment records (STRs), relevant 
VA outpatient and inpatient treatment records, and several VA 
examinations, including a December 2007 VA examination 
addressing the veteran's assertion of secondary service 
connection.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c).  There is no indication in the claims folder that 
the veteran identified and authorized VA to obtain any 
private medical records.  Neither the veteran nor his 
representative has stated that any additional evidence 
remains outstanding pertinent to his secondary service 
connection and increased rating claims.  

VA's duty to assist thus includes the responsibility to 
obtain any relevant records from the Social Security 
Administration (SSA).  Voerth v. West, 13 Vet. App. 117, 121 
(1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  In this 
respect, the veteran indicated at the hearing that he had a 
pending SSA disability claim, however, he stated that these 
records would only pertain to a nonservice-connected back 
disability.  VA is not required to search for evidence, which 
even if obtained, would make no difference in the result.  
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (quoting Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  See also Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (declining to require 
strict adherence to technical requirements and impose 
additional burdens on VA when there was no benefit flowing to 
the claimant).  Consequently, any SSA records not currently 
secured could not alter the ultimate disposition of the 
claims being denied.  In essence, further efforts to obtain 
these SSA records are clearly not warranted, as they would 
provide no reasonable possibility of substantiating the 
claims.  38 U.S.C.A. §§ 5103A(a).  Thus, the Board is 
satisfied that all relevant evidence identified by the 
veteran has been secured, and that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for Secondary Service 
Connection

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury sustained 
or disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 
3.306.  

In addition, a disability can be service connected on a 
secondary basis if it is proximately due to or the result of 
a service-connected condition.  38 C.F.R. § 3.310(a).  
Moreover, secondary service connection may be established, as 
well, by any increase in severity (i.e., aggravation) of a 
nonservice-connected condition that is proximately due to or 
the result of a service-connected condition.  38 C.F.R. 
§ 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 
52,744-52,747 (September 7, 2006).  A claim for secondary 
service connection requires competent medical evidence 
linking the asserted secondary disorder to the service-
connected disability.  Velez v. West, 11 Vet. App. 148, 158 
(1998).  See also Wallin v. West, 11 Vet. App. 509, 512 
(1998) and McQueen v. West, 13 Vet. App. 237 (1999).  A 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of certain 
disabilities and a determination of the origins of a specific 
disorder.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

The Board is aware of the recent change in 38 C.F.R. § 3.310 
pertaining to secondary service connection by aggravation.  
Clearly, the new regulation is restrictive and the Board 
shall not give impermissibly retroactive effect to the new 
regulation in this case.  Since the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which clearly favors the claimant.  See 38 C.F.R. 
§ 3.310 (effective October 10, 2006).  

The Board observes that the RO has characterized the acquired 
psychiatric disorder issue as service connection secondary to 
a service-connected disability.  However, it is clear from 
the RO's discussions that it also considered whether an 
acquired psychiatric disorder stems directly from his 
military service.  The veteran also contended at the hearing 
that he was hospitalized for depression during his military 
service.  See hearing testimony at pages 11, 14.  When 
determining service connection, all theories of entitlement, 
direct and secondary, must be considered.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Accordingly, 
the Board will address both theories of service connection in 
this appeal.  

Analysis - Secondary Service Connection

As to service connection for an acquired psychiatric disorder 
based on in-service incurrence, for the reasons discussed 
below, the Board is remanding that particular issue for 
further development.

As to service connection for an acquired psychiatric disorder 
on a secondary basis, the veteran maintains that his current 
psychiatric problems, including depression, are the result of 
the constant pain and disabling attributes of his service-
connected right arm disorder.  He is constantly reinjuring 
his right arm, necessitating frequent cast placement on his 
right arm for extended periods of time, according to the 
veteran.

The threshold criterion for service connection - on either a 
direct or secondary basis, is the existence of a current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).  Here, a December 2007 
VA psychiatric examiner diagnosed the veteran with major 
depressive disorder and polysubstance abuse, in remission.  
VA treatment records from 2004 and 2005 also show treatment 
for depression.  Therefore, this evidence at least confirms 
that the veteran currently has a current acquired psychiatric 
disorder.  

However, there is simply no competent medical evidence of 
record that demonstrates a nexus between the veteran's 
current depression and his service-connected right arm 
disorder.  Velez 11 Vet. App. at 158.  In fact, there is 
competent evidence against a finding of a secondary 
relationship.  In this regard, the veteran underwent a VA 
psychological examination in December 2007.  After reviewing 
the claims folder, and a thorough examination, the examiner 
opined that the veteran's current depression is not caused by 
or the result of his service-connected right arm disability.  
The examiner added there was simply no objective evidence to 
relate his right arm and psychiatric disorder.  In fact, the 
examiner assessed that his current episodes of depression are 
associated with other post-service stressors including the 
1999 death of his wife and daughter, legal difficulties, 
financial problems resulting in the loss of his home and 
temporary homelessness, discord with relationships, 
nonservice-related back and ankle disorders leading to 
unemployability, benzodiazepine dependency, and anxiety 
associated with withdrawal from medications.  An earlier VA 
psychological consult dated in January 2004 also mentions 
some of these post-service stressors.  The Board finds that 
this uncontroverted, probative VA opinion, based on a 
comprehensive physical examination and review of the claims 
folder, is against the finding that any current psychological 
problem is related to his service-connected right arm 
disorder.  

Finally, neither the veteran nor his representative, without 
evidence showing that either has medical training or 
expertise, is competent to offer a medical opinion as to a 
relationship between his service-connected right arm 
disability and his current psychological  problems.  See 38 
C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  In any 
event, even if one were to assume the competence of the 
veteran's lay statements, the medical evidence of record that 
is squarely against the existence of a secondary relationship 
clearly outweighs his lay assertions.  See generally Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  

Accordingly, the preponderance of the evidence is against the 
acquired psychiatric disorder claim on a secondary basis.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

The right arm issue on appeal arises from a claim for an 
increased rating received in July 2003.  As a result, only 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Court recently held that VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  That is to say, the Board must consider 
whether there have been times when the veteran's disability 
has been more severe than at others.  And if there have, the 
Board may "stage" the rating.  The relevant temporal focus 
for adjudicating the level of disability of an increased 
rating claim is from the time period one year before the 
claim was filed (in this case, July 2002) until VA makes a 
final decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2007).  While older evidence is not necessarily irrelevant, 
it is generally not needed to determine the effective date of 
an increased rating.  See Francisco, supra.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability. Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint. Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.

Analysis - Higher Rating for Right Arm Disorder

The veteran's right arm disorder is currently rated as 10 
percent disabling under Diagnostic Code 5211, impairment of 
the ulna.  See 38 C.F.R. § 4.71a.  This 10 percent rating has 
been in effect since October 1, 1992.  

Originally, his right arm disorder was rated as 10 percent 
disabling from September 13, 1988, the day after discharge 
from service.  For a brief time period from August 26, 1992 
to October 1, 1992, the veteran was given a 100 percent 
convalescent rating pursuant to 38 C.F.R. § 4.30, subsequent 
to post-service surgery on his right arm.  After October 1, 
1992, the 10 percent rating was restored, and has been in 
effect ever since.   

Historically, his disorder stems from fractures to his 
distant radius and ulna in his right arm sustained during 
service in the 1980s.  STRs reveal that he underwent several 
surgeries to repair the fractures, resulting in the removal 
of a 3cm portion of the ulna in his right arm in 1983.  Post-
service, he has developed arthritis in the right wrist.  See 
November 2003 VA examination.  

In all forearm and wrist injuries, Diagnostic Codes 5205 
through 5213, multiple impaired finger movements due to 
tendon tie-up, muscle injury, or nerve injury are to be 
separately rated and combined, not to exceed the rating for 
loss of use of the hand.  See Note after Diagnostic Codes 
5205 through 5211.  

Diagnostic Code 5211 provides for ratings based on impairment 
of the ulna.  Malunion of the ulna with bad alignment is 
rated 10 percent for the major side and 10 percent for the 
minor side.  Nonunion of the ulna in the lower half is rated 
20 percent for the major side and 20 percent for the minor 
side.  Nonunion of the ulna in the upper half, with false 
movement, without loss of bone substance or deformity is 
rated 30 percent for the major side and 20 percent for the 
minor side.  Finally, nonunion of the ulna in the upper half, 
with false movement, with loss of bone substance (1 inch 
(2.5cms) or more) and marked deformity is rated 40 percent 
for the major side and 30 percent for the minor side.  38 
C.F.R. § 4.71a.

VA examiners in November 2003 and December 2007 noted that 
the veteran is left-handed, thus confirming that his right 
arm is the minor, i.e., non-dominant arm.  See 38 C.F.R. 
§ 4.69.  

Upon review of the evidence, a higher 30 percent rating for 
the minor right arm is warranted under Diagnostic Code 5211.  
38 C.F.R. § 4.7.  Specifically, VA X-rays conducted in 
January 1989 reveal the absence of all but the most distant 
portion of the ulna with a gap of 3 cm to the proximal ulna.  
This was the result of the surgeries to the right arm the 
veteran underwent during service.  Subsequent post-service VA 
X-rays dated in September 2004 confirm evidence of a missing 
portion of his ulna in his right arm, with no post-surgical 
changes.  The December 2007 VA examiner indicated that his 
right wrist had a "deformity," with painful movement, 
instability, and some abnormal motion.  Post-service, the 
veteran's subjective hearing testimony and personal 
statements, as well as objective VA treatment records and VA 
examinations, document frequent recurrent injuries (sprains 
and fractures) in his right forearm and wrist with pain and 
functional loss.  In essence, although not always consistent, 
there is sufficient evidence marked deformity and loss of 
bone substance of the right ulna over 2.5cm to approximate a 
higher 30 percent rating under Diagnostic Code 5211.  

There is no basis, however, for increasing the rating beyond 
this higher 30 percent level.  38 C.F.R. § 4.7.  In this 
regard, a 30 percent rating is the maximum rating available 
under Diagnostic Code 5211 for the minor arm, and also under 
other potential Diagnostic Codes 5208, 5212, and 5213.  
Therefore, the veteran may only receive a higher rating under 
a different diagnostic code or on an extra-schedular basis.  
Other diagnostic codes for elbow / arm / wrist disabilities 
that provide a rating greater than 30 percent are not more 
appropriate because the facts of the case do not support 
their application.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5205 (ankylosis of the elbow), Diagnostic Code 5206 
(limitation of forearm flexion), Diagnostic Code 5207 
(limitation of forearm extension), Diagnostic Code 5209 
(other impairment of the elbow), Diagnostic Code 5210 
(nonunion of the ulna and radius with false flail joint), and 
Diagnostic Code 5214 (ankylosis of the wrist).  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if it is supported by explanation and 
evidence).  There is simply no evidence of ankylosis in right 
arm or wrist, and the VA examiners in July 2003 and December 
2007 recorded only minor limitation of motion of the right 
forearm and wrist, and certainly not to the degree required 
for a rating beyond 30 percent, even with consideration of 
pain and other functional loss.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, 8 Vet. App. at 206.

And assigning a separate and additional rating for the right 
arm disability under any other Diagnostic Code would 
constitute pyramiding, contrary to the provisions of 38 
C.F.R. § 4.14.  In effect, the veteran is not entitled to a 
separate and additional rating for his right arm disability, 
as manifestations of a disability under multiple diagnoses 
(i.e., pyramiding) is to be avoided under 38 C.F.R. § 4.14.  
Here, there is simply no separate or distinct symptomatology 
of record worthy of yet another rating.  

In summary, the Board finds that the evidence supports a 
higher 30 percent disability rating, but no greater, for the 
veteran's right arm disorder under Diagnostic Code 5211.  
38 C.F.R. § 4.3.  Based upon the guidance of the Court in 
Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has 
also considered whether a staged rating is appropriate.  
Since, however, the veteran's symptoms have remained rather 
constant (at the maximum 30 percent level) throughout the 
course of his pending appeal, a staged rating 
is unjustifiable.  

Extra-Schedular Consideration

The veteran indicates that because of his frequent injuries 
to his service-connected right wrist often resulting in the 
use of a cast, his employment as a plumber has required some 
accommodations.  He has also asserted increased absenteeism 
due to his right arm disorder.  See hearing testimony at page 
9 and December 2007 VA examination.  Therefore, initially, 
the Board acknowledges that some of the manifestations of his 
right arm disability are not listed by the rating criteria.  
Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  However, 
the Board finds that his disability does not markedly 
interfere with his ability to work, meaning above and beyond 
that contemplated by his separate schedular ratings.  See, 
too, 38 C.F.R. § 4.1 indicating that, generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  In this 
regard, the veteran emphasized at the hearing that he stopped 
working in 2006 because of his nonservice-connected back 
disorder, as opposed to his right arm.  See hearing testimony 
at page 20.  Further, he submitted a January 2004 Pinellas 
County Department of Social Services document stating that 
his nonservice-connected depression rendered him incapable of 
employment for a period of time, as opposed to his right arm 
disorder.  Finally, there is no evidence of any other 
exceptional or unusual circumstances, such as frequent 
hospitalizations due solely to his service-connected right 
arm disability, to suggest he is not adequately compensated 
for his disability by the regular Rating Schedule.  
VAOPGCPREC 6-96.  Although he has had some inpatient 
treatment for his right arm, his treatment has been primarily 
on an outpatient basis.  

ORDER

Service connection for an acquired psychiatric disorder 
as secondary to a service-connected right arm disability is 
denied.   

A higher disability rating of 30 percent for a right arm 
disorder is granted.   


REMAND

As to the issue of service connection for an acquired 
psychiatric disorder based on in-service incurrence, the 
Board finds that additional development of the evidence is 
required.

First, the RO (AMC) should send the veteran a VCAA notice 
letter complying with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  This letter should specifically advise him 
about the elements of a downstream disability rating and an 
effective date, which will be assigned if his service 
connection claim is granted.  

Second, the veteran's VA treatment records on file from the 
VA Medical Centers (VAMCs) in Tampa, Bay Pines, and 
Gainesville, Florida, only date to 2005, some three years 
ago.  So if he has since received additional relevant 
treatment, these records should be obtained.  See 38 U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive, if not actual, knowledge of evidence generated 
by VA).  In addition, the veteran has indicated on several 
occasions that he received treatment for depression and was 
prescribed psychiatric mediation a short time after discharge 
from service in the late 80s and early 1990s at the VAMC in 
Temple, Texas.  See hearing testimony at pages 16-19.  The RO 
(AMC) should take appropriate steps to obtain these records 
on remand, if they do in fact exist.  

Third, at his hearing, the veteran indicated that he recently 
filed for disability benefits from the SSA.  See hearing 
testimony at page 20.  Although per the veteran's testimony 
these records pertain to a nonservice-connected back 
disorder, since the Board is already remanding the acquired 
psychiatric disorder at issue for other reasons, a request 
for any outstanding SSA records is prudent.  38 U.S.C.A. 
§ 5103A(c)(3).  Although disability determinations by the SSA 
are not controlling on VA, they are pertinent to the 
adjudication of a claim for VA benefits and VA has a duty to 
assist the veteran in gathering these records.  Voerth v. 
West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996).  Thus, a remand is warranted to obtain 
these records.  

Fourth, the RO must undertake further efforts to obtain 
pertinent STRs identified by the veteran - specifically, 
"clinical" mental health inpatient records dated sometime 
between 1985 and 1988 at the Darnall Army Medical Center in 
Fort Hood, Texas.  In this regard, VA is generally required 
to make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A(a).  VA is required to obtain the veteran's STRs or 
other relevant service records held or maintained by a 
government entity.  38 U.S.C.A. § 5103A(c).  When VA attempts 
to obtain records from a Federal department or agency, the 
efforts to obtain these records must continue until they are 
obtained unless it is reasonably certain they do not exist or 
that further efforts to obtain them would be futile.  38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3) (2008).  
In addition, when STRs are lost or missing, the United States 
Court of Appeals for Veterans Claims (Court) has held that VA 
has a heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed."  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  This standard for VA 
is very high.

Review of the claims file reveals the RO obtained the 
majority of the veteran's STRs.  However, in the veteran's 
July 2003 claim he indicated that during service in 1985 or 
1986 he was hospitalized for an attempted suicide at Fort 
Hood.  Further, a January 2004 VA psychology consult noted 
psychiatric hospitalization for an attempted suicide and 
depression at the Darnall Army Medical Center in the "mid 
1980s."  Finally, at the hearing, the veteran contended that 
he received in-service psychiatric treatment and 
hospitalization in 1988.  See hearing testimony at pages 11, 
14-16.  Yet these psychiatric records are not in the claims 
file for consideration.  Records of inpatient or "clinical" 
(such as mental health) treatment in service are often sent 
to the National Personnel Records Center (NPRC), but kept in 
a separate file from the file containing other STRs.  The 
Board is unable to discern whether a specific request for 
"clinical" records was made or whether the specific code to 
request records of "clinical" treatment was used.  Given 
the obvious relevance of these missing "clinical" mental 
health STRs in adjudication of the acquired psychiatric 
disorder claim at issue, the Board finds it necessary to 
remand the claim to ensure that all proper avenues for 
securing these records have been pursued and to afford the 
veteran every benefit of assistance from VA.

Accordingly, this claim is REMANDED for the following action:

1.	Send the veteran a VCAA notice letter 
complying with the recent Court case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should 
specifically advise him about the 
elements of a downstream disability 
rating and an effective date, which 
will be assigned if his service 
connection claim is granted.  

2.	Contact the veteran to ascertain where he 
has had any additional relevant treatment 
for an acquired psychiatric disorder at a 
VA facility since 2005.  Then obtain the 
records of any relevant medical treatment 
from 2005 to the present, including 
records from the VAMCs in Tampa, Bay 
Pines, and Gainesville, Florida.  In 
addition, contact the VAMC in Temple, 
Texas, to determine if there are any 
records revealing treatment for 
depression from 1988 to 1993.  If there 
are, obtain these records.  All attempts 
to secure these records, and any response 
received, must be documented in the 
claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file.

3.	Request from the SSA records associated 
with the veteran's recent disability 
claim.  Request copies of the disability 
determination and all medical records 
considered.  If no records are available 
or do not exist, a response to that 
effect must be documented in the claims 
file, and the veteran must be notified.

4.	Contact the NPRC and attempt to obtain 
the "clinical" records of the 
veteran's in-service psychiatric/mental 
health treatment and hospitalization 
sometime between 1985 and 1988 at the 
Darnall Army Medical Center in Fort 
Hood, Texas.  Ensure this request 
specifically asks for "clinical" 
records and is issued under the 
appropriate request code and directed 
to the correct facility.  All attempts 
to secure these "clinical" inpatient 
STRs must be documented in the claims 
file.  If these records are unavailable 
or no longer exist, or further attempts 
to obtain them would be futile, a 
negative reply to this effect is 
required.  

5.	Then readjudicate the acquired 
psychiatric disorder claim on a direct 
basis in light of any additional 
evidence received.  If the claim is not 
granted to the veteran's satisfaction, 
send him and his representative a SSOC 
and give them an opportunity to respond 
to it before returning the file to the 
Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


